


Exhibit 10.3


CONFIDENTIAL SEPARATION AGREEMENT


This CONFIDENTIAL SEPARATION AGREEMENT (“Agreement”) is made and entered into by
and between Christopher Stevens (“Employee”) and Pentair Management Company on
behalf of itself, its predecessors, subsidiaries and affiliated entities
(collectively “Company”).


WHEREAS, Employee has been on an expatriate assignment in Schaffhausen,
Switzerland, most recently as President, Pentair Valves & Controls, with the
terms and conditions of his at-will employment governed by the October 8, 2012
Tyco Valves & Controls Inc. Letter of Assignment, December 18, 2013 Pentair,
Inc. Offer Letter, and October 6, 2014 Assignment Memo Addendum (which such
documents are collectively described herein as
the “Assignment Letters”).


WHEREAS, the parties wish to confirm their mutual understanding regarding
Employee's repatriation to the United States and the conclusion of his
employment with the Company subject to the terms and conditions of this
Agreement.


WHEREAS, Employee’s employment with the Company is ending on October 15, 2015
(“Separation Date”), and the parties now wish to set forth their mutual
understanding and agreement with respect to: (i) the process for and conditions
of Employee’s repatriation to the United States, (ii) their respective
obligations between the date of this Agreement and the Separation Date (which
such period shall be known as the “Transition Period”), (iii) Employee’s
separation from the Company, and (iv) Employee’s post-employment obligations in
consideration for the significant financial benefits set forth in this
Agreement.


WHEREFORE, for good and valuable consideration, the parties agree as follows:


1.    Separation Payment and Other Benefits. The parties have agreed that
Employee’s employment will end on the Separation Date. Employee shall continue
to receive his base salary through August 15, 2015 as set forth in Section 5
below. Further, provided Employee has strictly complied with his obligations
under Section 5 (including Exhibit A referenced therein) during the Transition
Period and further provided that Employee signs and delivers to the Company the
Post-Employment Release of Claims (“Release”) in the form attached hereto as
Exhibit B no later than twenty-one (21) days following the Separation Date, then
the Company shall pay Employee the sum of (USD) $1,425,538.00, less applicable
withholdings (the “Separation Payment”). The Separation Payment shall be paid in
two installments as follows: (a) the first installment of $236,538.00, less
withholdings, within twenty (20) days following Employee’s signature and
delivery of the Release to the Company following the Separation Date, and (b)
the second installment of $1,189,000.00, less withholdings, on February 15,
2016. The parties acknowledge that the first installment of the Separation
Payment shall be inclusive of Employee’s accrued and unused vacation. Employee
expressly understands and agrees that he is not entitled to any other payments
for any accrued and/or unused vacation.


The parties acknowledge and agree that the purpose and intent of the Separation
Payment is for such amount to be inclusive of any end of service gratuity or pay
in lieu of notice to which Employee might otherwise be entitled under the laws
of any jurisdiction, including the laws of Switzerland. In other words, by
amicably entering into this Agreement and accepting the offered benefit of the
Separation Payment and the other lucrative financial benefits set forth in this
Agreement, Employee agrees that any rights he might otherwise have under laws of
Switzerland, including any potential right to receive an end of service gratuity
or pay in lieu of notice, are being fully satisfied.


Provided Employee does not exercise his right of rescission under Section 7,
then the Company will pay to Employee an additional lump sum of (USD)
$30,898.00, less applicable withholdings (the “COBRA Subsidy”), which Employee
may use toward the cost of future health insurance premiums or for other
purposes. The COBRA Subsidy will be paid to Employee on the date that the
rescission period under Section 7 has expired following Employee's signature of
this Agreement.


As a participant in the Pentair Management Incentive Plan (“MIP”), Employee will
receive a prorated MIP bonus award for the 2015 year on the regular payout date
in 2016 subject to the terms and conditions of the MIP. Such bonus amount will
be calculated using Employee’s base salary in effect as of the Separation Date
in accordance with the terms and conditions of the MIP.


Employee understands and agrees that the amounts described in this Section 1 and
the awards described in Section 9 below provide all the rights and benefits
available to Employee under bonus or incentive compensation plans of any type
maintained by the Company, including, but not limited to, the Pentair Management
Incentive Plan, the Omnibus Stock Incentive Plan, the




--------------------------------------------------------------------------------




2008 Omnibus Stock Incentive Plan, the 2012 Stock and Incentive Plan, the
Flexible Perquisite Plan, the Pentair Ltd. Employee Stock Purchase and Bonus
Plan, the Supplemental Executive Retirement Plan, the Pentair, Inc. Restoration
Plan, the Flow Control Supplemental Savings and Retirement Plan, the Pentair,
Inc. Non-Qualified Deferred Compensation Plan (referred to as the Sidekick
Plan), the Pentair, Inc. Retirement Savings and Stock Incentive Plan, the 2004
TN Tyco International Options Plan, the 2004 Tyco International Options Plan, or
any successor plans thereto, or any plans of employers acquired by the Company
under which Employee holds vested or unvested options, restricted stock,
restricted stock units or performance units; and that he holds no other stock
options or rights to grants of future stock options. The Pentair Management
Incentive Plan, the Omnibus Stock Incentive Plan, the 2008 Omnibus Stock
Incentive Plan, the 2012 Stock and Incentive Plan, the Supplemental Executive
Retirement Plan, the Pentair, Inc. Restoration Plan, the Flow Control
Supplemental Savings and Retirement Plan, the Pentair, Inc. Non-Qualified
Deferred Compensation Plan (referred to as the Sidekick Plan), the Pentair, Inc.
Retirement Savings and Stock Incentive Plan, or any successor plans thereto, and
any other plans of employers acquired by the Company under which Employee holds
vested or unvested options, restricted stock, restricted stock units or
performance units are in the aggregate called the “Pentair Equity Plans” and the
documents establishing the terms and conditions of the grants under the Pentair
Equity Plans are called the “Terms & Conditions” in this Agreement. Provided
Employee does not exercise his right of rescission under Section 7, the Company
agrees that Employee’s options, restricted stock, restricted stock units or
performance units under the Pentair Equity Plans, if any, will be treated in
accordance with Section 9 of this Agreement.


2.    Discharge of Claims. Employee, on behalf of himself, his agents,
representatives, attorneys, assignees, heirs, executors, and administrators,
hereby covenants that he will not sue and hereby releases and forever discharges
the Company, and its past and present employees, agents, insurers, officials,
officers, directors, divisions, parents (including Pentair plc), subsidiaries,
predecessors and successors, and all affiliated entities and persons, and all of
their respective past and present employees, agents, insurers, officials,
officers, and directors from any and all claims and causes of action of any type
arising, or which may have arisen, out of or in connection with his employment
or the separation of his employment with the Company, including but not limited
to claims, demands or actions arising under demands or actions arising under the
National Labor Relations Act, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Age Discrimination in
Employment Act of 1967 as amended by the Older Workers Benefit Protection Act,
the Equal Pay Act, 42 U.S.C. § 1981, the Sarbanes-Oxley Act, the Dodd-Frank Wall
Street Reform and Consumer Protection Act, the Fair Credit Reporting Act, the
Vocational Rehabilitation Act, the Family and Medical Leave Act, the Worker
Adjustment and Retraining Notification Act, the Fair Labor Standards Act, the
Lily Ledbetter Fair Pay Act of 2009, the Americans with Disabilities Act, the
Rehabilitation Act of 1973, the Genetic Information Nondiscrimination Act, the
Immigration Reform and Control Act of 1986, the Civil Rights Act of 1991, the
Occupational Safety and Health Act, the Consumer Credit Protection Act, the
American Recovery and Reinvestment Act of 2009, the Asbestos Hazard Emergency
Response Act, Employee Polygraph Protection Act, the Uniformed Services
Employment and Reemployment Rights Act, the Minnesota Human Rights Act, the
Minnesota Equal Pay for Equal Work Law, the Minnesota Fair Labor Standards Act,
the Minnesota Labor Relations Act, the Minnesota Occupational Safety and Health
Act, the Minnesota Criminal Background Check Act, the Minnesota Lawful
Consumable Products Law, the Minnesota Smokers’ Rights Law, the Minnesota
Parental Leave Act, the Minnesota Adoptive Parent Leave Law, the Minnesota
Whistleblower Act, the Minnesota Drug and Alcohol Testing in the Workplace Act,
the Minnesota Consumer Reports Law, the Minnesota Victim of Violent Crime Leave
Law, the Minnesota Domestic Abuse Leave Law, the Minnesota Bone Marrow Donation
Leave Law, the Minnesota Military and Service Leave Law, the Minnesota Minimum
Wage Law, the Minnesota Drug and Alcohol Testing in the Workplace Act, Minn.
Stat. 176.82, Minnesota Statutes Chapter 181, the Minnesota Constitution,
Minnesota common law, and all other applicable state, county and local
ordinances, statutes and regulations, and labor laws of Switzerland. Employee
further understands that this discharge of claims extends to, but is not limited
to, all claims which he may have as of the date of this Agreement based upon
statutory or common law claims for defamation, libel, slander, assault, battery,
negligent or intentional infliction of emotional distress, negligent hiring or
retention, breach of contract (including, but not limited to, any past, present
or alleged future claims arising under the Assignment Letters or under any other
contracts aside from any future claims arising under this Agreement),
retaliation, whistleblowing, promissory estoppel, fraud, wrongful discharge, or
any other theory, whether legal or equitable, and any and all claims for wages,
salary, bonuses, commissions, damages, attorney’s fees or costs. Employee
acknowledges that this release includes all claims that he is legally permitted
to release, but does not apply to any vested rights under the Company’s
retirement plans. Further, nothing in this Agreement precludes him from filing
an administrative charge with a government agency, though he cannot recover any
damages if he does file such a charge. Finally, the parties agree that Employee
is not releasing any claims arising from the Company's or its agents' failure to
submit or timely submit tax documentation on his behalf.


3.    Confidential Information Acquired During Employment. Employee agrees that
he will continue to treat, as private and privileged, any information, data,
figures, projections, estimates, marketing plans, customer lists, lists of
contract workers, tax records, personnel records, accounting procedures,
formulas, contracts, business partners, alliances, ventures and all other
confidential information which Employee acquired while working for the Company
and which is not a matter of public record. Employee agrees that he will not
release any such information to any person or entity at any time, except as may
be required by law, or as agreed to in writing by the Company or as otherwise
required for Employee to enforce or defend his




--------------------------------------------------------------------------------




rights hereunder. Employee acknowledges that any violation of this
non-disclosure provision shall entitle the Company to appropriate injunctive
relief and to any damages which it may sustain due to the improper disclosure.


4.    Confidentiality, No Disparaging Remarks. Employee represents and agrees
that he will keep the terms and facts of this Agreement completely confidential,
and that he will not disclose any information concerning this Agreement to
anyone, except for his counsel, tax accountant, spouse or except as may be
required by law or agreed to in writing by the Company or as otherwise required
for Employee to enforce or defend his rights hereunder. Further, during and
after the Transition Period, Employee shall not make any disparaging remarks of
any sort or otherwise communicate any disparaging comments about the Company,
its managers, officers or directors, or about any of the other released persons
or entities identified in Section 2 to any other person or entity. Employee
acknowledges that any violation of this non-disparagement provision shall
entitle the Company to appropriate injunctive relief and to any damages which it
may sustain due to the Employee’s violation hereof, including, but not limited
to, the Company's attorney’s fees and costs relating to such an action to obtain
appropriate injunctive relief and/or damages.


5.    Cooperation, Certification and Details of Repatriation. The parties agree
that Employee will cease receiving salary after August 15, 2015 and that between
August 15, 2015 and the Separation Date, Employee will not actively perform
services on a full-time basis, but instead will be available for consultation
and assistance on Company business matters on an as-requested basis. Employee
will fully cooperate with the Company in carrying out all duties and
responsibilities assigned during the Transition Period in accordance with the
foregoing sentence. Further, after the expiration of the Transition Period and
at the request of the Company, Employee will cooperate with the Company and with
any affiliate of the Company in any claims or lawsuits where Employee has
knowledge of the facts, and the Company will reimburse Employee for any
out-of-pocket costs actually incurred by Employee in fulfilling his duty of
cooperation provided such expenses are approved in writing in advance. Employee
further agrees that he will not voluntarily aid, assist, or cooperate with
anyone who has claims against the Company or any affiliate of the Company or
with their attorneys or agents in any claims or lawsuits which such person may
bring. However, nothing in this Agreement prevents Employee from testifying at
an administrative hearing, arbitration, deposition or in court in response to a
lawful and properly served subpoena (provided Employee gives the Company
twenty-four (24) hours' written notice of the service of any subpoena), nor does
it preclude Employee from filing an administrative charge with a government
agency or cooperating with government agencies in connection with a charge
(though he cannot recover damages if he does file such a charge as noted in
Section 2 above). Employee certifies, warrants and represents that he has
faithfully discharged his role with the Company at all times during his
employment. Employee further certifies, warrants and represents that he is
unaware of any actual or potential violations of law by the Company, Pentair plc
or any affiliate of Pentair plc.


The Company acknowledges and agrees that it is obligated to take all necessary
steps to ensure that Employee's taxes are filed in a timely fashion and that the
Company is obligated to provide Employee with tax equalization benefits for all
Pentair assignment related income he earned while working overseas for the
Company (whether in Australia or Switzerland) pursuant to Pentair's Tax
Equalization Policy. The Company also affirms for tax years 2015-2018 its
obligations to assist Employee with tax equalization will continue so long as
Employee has fully cooperated in the income tax equalization process in the same
manner that the Company has required his cooperation in past years.


Employee acknowledges and agrees that for tax years 2015, 2016, 2017 and 2018
(and future years, if necessary, as determined by the Company), he is obligated
to cooperate with the Company in connection with the income tax equalization
process in the same manner that the Company required his cooperation in past
years.  Should it be determined by the Company in the income tax equalization
process that an amount is due from Employee, then Employee is required to submit
such amounts due within sixty (60) days of completion and receipt of the
calculation provided by the Company’s designated tax provider. Employee further
agrees, authorizes and instructs the Company at its discretion to withhold any
such amount from the Separation Payment and/or from any additional amount that
might otherwise be owed to Employee. To the extent that Employee fails to submit
information, submits his information late or omits information, and penalties
and/or interest are assessed by the taxing authorities, Employee agrees that he
will be held personally responsible and agrees to indemnify against and
reimburse the Company for any and all penalties or interests imposed under
Section 409A of the Internal Revenue Code of 1986, as amended, and its
implementing regulations and guidance (“Section 409A”) related to Employee’s
breach of Section 5 of this Agreement. Likewise, the Company agrees that if it
or its designated tax provider or other agents fail to submit necessary
information or submit it late such that penalties and/or interest are assessed
by the taxing authorities, the Company agrees that it will indemnify Employee
and reimburse him for any and all penalties or interest assessed against him.
The parties acknowledge and agree that the information set forth in attached
Exhibit A regarding the subject matter contained therein accurately reflects
their entire understanding and agreement regarding the manner in which all
post-employment issues associated with the end of Employee’s international
assignment will be brought to a conclusion and that Employee will fully
cooperate with the requirements and timelines set forth in Exhibit A as a
condition of becoming eligible to sign the Release




--------------------------------------------------------------------------------




within the twenty-one (21) day period following the Separation Date. Employee
specifically acknowledges and agrees that he has no rights or claims with
respect to allowances or repatriation except as set forth in Exhibit A, and the
parties agree that this Agreement supersedes all prior agreements,
representations and understandings of the parties, written or oral, with respect
to repatriation.


6.    No Wrongdoing. Employee and the Company agree and acknowledge that the
consideration exchanged herein does not constitute, and shall not be construed
as, an admission of liability or wrongdoing on the part of Employee, the Company
or any entity or person, and shall not be admissible in any proceeding as
evidence of liability or wrongdoing by anyone.


7.    Notification of Release and Right to Rescind. This Agreement contains a
release of certain legal rights which Employee may have, including rights under
the Age Discrimination in Employment Act and Minnesota Human Rights Act.
Employee should consult with an attorney regarding such release and other
aspects of this Agreement before signing this Agreement. Employee understands
that he may nullify and rescind this entire Agreement at any time within the
next fifteen (15) days from the date of signature below by indicating his desire
to do so in writing and delivering that writing to Pentair, c/o Frederick S.
Koury, Senior Vice President of Human Resources, Pentair plc, Suite 600, 5500
Wayzata Boulevard, Golden Valley, MN 55416, by hand or by certified mail.
Employee further understands that if he rescinds this Agreement on a timely
basis, the Company will not be bound by the terms of this Agreement, and, in
such event, Employee will have no right to receive or right to retain the
financial benefits conferred under this Agreement.


8.    Minnesota Law, Forum and Merger. The terms of this Agreement shall be
governed by the laws of the State of Minnesota, the location of Pentair’s U.S.
headquarters, and shall be construed and enforced thereunder. Any dispute
arising under this Agreement shall be determined exclusively by a Minnesota
court of appropriate jurisdiction, and the parties acknowledge the existence of
sufficient contacts to the State of Minnesota to confer exclusive jurisdiction
upon courts in that state. This Agreement supersedes and replaces all prior oral
and written agreements, understandings, and representations between Employee and
the Company. Further, the parties acknowledge and agree that Employee does not
have any rights or remedies under the Supplemental Executive Retirement Plan,
nor does he have rights under any pre-existing key executive employment and
severance agreement of any type. Employee understands and agrees that, except as
provided in this Agreement, all claims which he has or may have against the
Company and the other released parties are fully released and discharged by this
Agreement. The only claim which Employee may hereafter assert against the
Company or any of the other released parties is limited to an alleged breach of
this Agreement.


9.    Restricted Stock Units, Performance Units and Stock Options under Pentair
Equity Plans.  Provided Employee does not exercise his right of rescission under
Section 7, if Employee has unvested awards under the Pentair Equity Plans, the
Company agrees to treat Employee’s unearned restricted stock units, performance
units, and nonqualified stock options and incentive stock options, or other
accrued benefits under the Pentair Equity Plans as follows:


i.    Restricted Stock Units.  Employee’s unvested restricted stock units under
the Pentair Equity Plans that were granted prior to 2015, if any, shall be
treated by the Company as fully and immediately vested, effective as of the
Separation Date.  Employee’s unvested restricted stock units under the Pentair
Equity Plans that were granted during 2015 shall vest only if the performance
goal(s) established for such units are satisfied, with the vesting date
occurring on the date the Compensation Committee of the Board of Directors of
Pentair plc certifies the achievement of such goal(s), which certification is
expected to occur in February of 2016. The value of Employee’s restricted stock
units (settled in stock) shall be deposited into Employee’s UBS account (reduced
by applicable withholdings) within one month following the vesting date, or if
later, within fourteen (14) days of the expiration of the rescission period
under Section 7; provided, however, that if Employee is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) and if the Restricted Stock Units
would be considered deferred compensation under Section 409A, then the shares
(reduced by applicable withholdings) will be deposited no earlier than six
months following the Separation Date.


ii.    Performance Units. Employee shall be entitled to the performance units
and the value of such performance units (settled in cash), based upon the
Company actual performance and actual achievement of the performance goals
established under the applicable Pentair Equity Plans for the performance
units.  The units shall vest, if at all, on the date the Compensation Committee
of the Board of Directors of Pentair plc certifies the achievement of such goals
following the end of the original three year performance period of the award,
and the cash value of the vested performance units shall be paid to Employee
(reduced by applicable withholdings) by the Company within one month following
such vesting date, or if later, within fourteen (14) days of the expiration of
the rescission period under Section 7; provided, however, that if Employee is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) and if the
Performance Units would be considered deferred compensation under Section 409A,
then the value (reduced by applicable withholdings) will be paid the later of
the time set forth in the previous sentence or six months following the
Separation Date.




--------------------------------------------------------------------------------






iii.    Options.  With the exception of the October 12, 2010 and October 12,
2011 Tyco Options (the “Tyco Options”) described in the following paragraph,
Employee’s options under the Pentair Equity Plans, if any, shall remain
outstanding (the “Outstanding Options”) and vest (to the extent not already
vested) in accordance with the terms of the particular grant or award under the
Pentair Equity Plans or applicable Terms & Conditions until the earlier of the
expiration date of the award or the fifth anniversary of the Separation Date
(with respect to each option, the “Option Termination Date”). These Outstanding
Options may be exercised by Employee until their respective Option Termination
Dates, at the time and in the manner permitted under the terms of the applicable
Pentair Equity Plan and the applicable Terms & Conditions.  An Outstanding
Options unexercised by Employee as of the close of business on its Option
Termination Date shall be forfeited.  If Employee chooses not to sign this
Agreement or if Employee exercises his rights of rescission under Section 7,
then Employee’s options under the Pentair Equity Plans that had vested prior the
Separation Date (the “Previously Vested Options”) may be exercised by Employee
in accordance with the time and in the manner permitted under the terms of the
applicable Pentair Equity Plan. 


As for the Tyco Options granted on October 12, 2010 and October 12, 2011,
respectively, such options, now denominated as PNR grants, shall be fully vested
on the Separation Date and may be exercised by Employee no later than one (1)
year following the Separation Date. After that time, any unexercised Tyco
Options shall be forfeited.     


iv.    Retirement Plans.  Employee shall be entitled to receive payments under
the Pentair, Inc. Non-Qualified Deferred Compensation Plan (referred to as the
Sidekick Plan) and The Pentair, Inc. Retirement Savings and Stock Incentive
Plan(collectively, the “Retirement Plans”), without regard to whether Employee
signs this Agreement.   Payment or distributions from Employee’s Retirement
Plans accounts will be made in accordance with the terms of the applicable
Retirement Plan documents, deferral elections, Internal Revenue Code
regulations, or the Employee Retirement Income Security Act of 1974, including
the requirement that if Employee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) and if payments under the Retirement Plans would be
considered deferred compensation under Section 409A, then the value (reduced by
applicable withholdings) will be paid no sooner than six months following the
Separation Date. 


10.    Outplacement. Provided Employee does not exercise his right of rescission
under Section 7 of this Agreement, then the Company shall pay for executive
outplacement services provided by the executive outplacement services company
designated by the Company for Employee’s benefit to the extent such services are
actually utilized by Employee within one (1) year following the Separation Date
and to the extent the cost does not exceed $40,000.00.


11.    Narrow Post-Employment Restrictions. 


(a)    Definitions. For the purpose of Section 11 of this Agreement, the
following definitions shall apply:


The Business. The “Business” means each of the business segments, business
units, and subsidiary operations of Pentair plc and its subsidiary entities and
affiliates on a global basis (including, but not limited to, Pentair’s Valves &
Controls Business Unit which the parties recognize is one of the world’s leading
manufacturers and marketers of valves, actuators and controls, providing
market-leading products, services and solutions, for the most challenging
applications throughout oil and gas, power, mining, chemical, food and beverage
and building and construction industries on an international scale). The parties
acknowledge that due to Employee’s executive position and global duties and
responsibilities on behalf of Pentair plc and the Company: (i) he is familiar
with all business segments and business units of Pentair plc; (ii) he has been
materially involved in all business segments and business units of Pentair plc
on a global basis; and (iii) he has received lucrative financial benefits as a
result of his exposure to and involvement in all business segments and business
units of Pentair plc on a global basis.


Competitor. “Competitor” means any economic concern, whether an entity or a
person, that competes against the Business in any geographic market where the
Company, Pentair plc or any of its affiliates does business.


Throughout his employment in the Business, both with the Company as a Pentair
affiliate and with any predecessor owner of any part of the Business, Employee
became intimately familiar with trade secrets, know-how, business strategies,
marketing strategies, product development, proprietary information and
confidential information concerning the Business and concerning the operations
of the Company, Pentair plc and its affiliates (collectively, the “Pentair
Entities”).  As a result of Employee’s intimate familiarity with the proprietary
and confidential information regarding the Business, Employee acknowledges and
agrees that he would be able to engage in unfair competition vis-à-vis the
Pentair Entities in the event he were to: (i) become employed by or otherwise
involved in any way with a Competitor; (ii) solicit or accept competitive
business from customers of the Pentair Entities; or (iii) solicit employees of
the Pentair Entities.  Accordingly, Employee agrees to the narrow
post-employment restrictions set forth in Sections 11(b) and 11(c) below.




--------------------------------------------------------------------------------






(b)    Non-Competition.  Employee agrees that for a twenty-four (24) month
period following the Separation Date, he will not (whether in his individual
capacity or as an agent of a third party) become employed by, consult with,
obtain an ownership interest in, render services to, or have any competitive
involvement with a Competitor in any market in the world where Pentair plc or
its affiliates are conducting the Business. 


(c)    Non-Solicitation.  Employee agrees that for a twenty-four (24) month
period following the Separation Date, he will not, for himself or for any third
party, directly or indirectly, (i) solicit or accept business from any customer
of the Pentair Entities, or (ii) solicit any employee of the Pentair Entities
the purpose of hiring such person or otherwise entice, induce or encourage,
directly or indirectly, any such employee to leave his or her employment. 


The parties acknowledge and agree that the requirement in Section 11(c)(ii)
which prohibits Employee from directly or indirectly soliciting or otherwise
enticing, inducing or encouraging any employee of the Pentair Entities to leave
his or her employment is intended to prohibit and shall prohibit, without
limitation, Employee from doing any of the following:  (a) solicit for hire or
solicit for retainer as an independent consultant or as contingent worker any
employee of any of the Pentair Entities; (b) participate in the recruitment of
any employee of any of the Pentair Entities, such as through interviewing; (c)
serve as a reference for an employee of the Pentair Entities; (d) offer an
opinion regarding the candidacy as a potential employee, independent consultant
or contingent worker of an individual employed by the Pentair Entities; (e)
assist or encourage any third party to pursue an employee of the Pentair
Entities for potential employment, independent consulting or contingent worker
opportunities; or  (f) assist or encourage any employee of the Pentair Entities
to leave the Pentair Entities in order to be an employee, independent consultant
or contingent worker for a third party.


(d)    Reasonableness and Notice. Employee agrees that in light of the money and
benefits conferred to him under this Agreement, the narrow nature of the
restrictive covenants imposed under Sections 11(b) and 11(c) are reasonable and
will not result in any hardship to him.  Further, Employee acknowledges and
agrees that his breach of any obligation under this Section 11 would cause
irreparable harm to the Company, Pentair plc and/or to its affiliates and that
such harm may not be compensable entirely with monetary damages.  If Employee
violates his obligations under this section, the Company, Pentair plc and its
affiliates may, but shall not be required to, seek injunctive relief and/or any
other remedy allowed at law, in equity, or under this Agreement.  Any injunctive
relief sought shall be in addition to and not in limitation of any monetary
relief or other remedies or rights at law, in equity, or under this Agreement.
In connection with any suit at law or in equity under this Agreement, the
Company, Pentair plc and its affiliates shall be entitled to an accounting, and
to the repayment of all profits, compensation, commissions, fees, or other
remuneration which Employee or any other entity or person has either directly or
indirectly realized on its behalf or on behalf of another and/or may realize, as
a result of, growing out of, or in connection with the violation which is the
subject of the suit.  Further, in the event of Employee’s breach of this
section, Employee shall disgorge the value of all payments and benefits
conferred to him by virtue of this Agreement, including the Separation Payment. 
In addition to the foregoing, the Company, Pentair plc and its affiliates shall
be entitled to collect from Employee any reasonable attorney’s fees and costs
incurred in bringing any action against Employee or otherwise to enforce the
terms of this Agreement.  The parties agree that it is their intent that the
restrictions in this Section 11 be enforced to the maximum allowable extent or
modified to permit enforcement to the maximum allowable extent under the laws of
Minnesota as determined by a court of appropriate jurisdiction in Minnesota, and
the parties further agree to and acknowledge the sufficiency of the parties’
contacts with the State of Minnesota in order to confer exclusive jurisdiction
of Minnesota courts applying Minnesota law. The parties are aware of the
potential jurisdiction of a Swiss court in this regard and herewith exclude such
Swiss jurisdiction by mutual agreement.


Employee agrees that while the restrictive covenants imposed under this Section
11 are in effect, Employee shall give written notice to the Company within ten
days after accepting any other employment, position, or ownership interest with
any entity that has operations which compete with the operations of any of the
Pentair Entities. Such written notice shall be delivered to the Company c/o
Frederick S. Koury, Senior Vice President of Human Resources, Pentair plc,
Suite 600, 5500 Wayzata Boulevard, Golden Valley, MN 55416, by hand or by
certified mail.  Employee agrees that the Company may notify such new employer,
company or corporate entity that Employee is bound by this Agreement and, at the
Company's election, furnish such employer, company or corporate entity with a
copy of Section 11 of this Agreement.


12.    Administrative Charges, Investigations, and Proceedings. As stated above,
nothing in this Agreement shall be construed to prohibit Employee from filing a
charge with or participating in any investigation or proceeding conducted by the
EEOC or a comparable state or local agency. As a result, the restriction in
Section 3 regarding non-disparagement does not apply in connection with an
administrative charge filed with a government agency or an investigation by an
administrative agency. As stated above in Section 2 regarding Employee’s waiver
of claims, notwithstanding the provisions of this Section 12, Employee waives
his right to recover monetary damages or receive any relief in any charge,
complaint, or lawsuit filed by Employee or anyone else on his behalf, including
in connection with any administrative agency charge, investigation, or




--------------------------------------------------------------------------------




proceeding. Employee affirms that he has not filed, has not caused to be filed,
and is not presently a party to any claim, complaint, charge, or action against
the Company, against Pentair plc or against any affiliate of Pentair plc in any
form or forum.


13.    Construction of this Agreement and Severability. Should this Agreement
require judicial interpretation, the court shall not construe the Agreement more
strictly against any party, including the party who prepared it. With the
exception of Section 2, if one or more of the provisions of this Agreement shall
be invalid, illegal, or unenforceable in any respect, the validity, legality,
and enforceability of the remaining provisions contained in this Agreement will
not in any way be affected or impaired. If Section 2 shall in part or in whole
be invalid, illegal or unenforceable in any respect based on a claim brought by
Employee challenging the validity of his release in Section 2, the Company may
at its option void the remainder of this Agreement, including the obligation to
pay Employee the Separation Payment. Any portions of this Agreement found by a
court of competent jurisdiction to be invalid, illegal, or unenforceable in any
respect shall be revised to the minimum amount necessary in order to be valid
and enforceable.


14.    Employee Understands the Terms of this Agreement. Other than stated
herein, Employee warrants that (a) no promise or inducement has been offered for
this Agreement; (b) this Agreement is executed without reliance upon any
statement or representation of the Company or its representatives concerning the
nature and extent of any claims or liability therefor, if any; (c) Employee is
legally competent to execute this Agreement and accepts full responsibility
therefor; (d) the Company has advised Employee to consult with an attorney
regarding the purpose and effect of this Agreement; (e) the Company allowed
Employee twenty-one (21) days within which to consider this proposed Agreement,
and (f) Employee fully understands this Agreement and has had a sufficient
opportunity to be advised by counsel of the consequences of signing this
Agreement. The parties acknowledge and agree that if Employee has not signed
this proposed Agreement within the twenty-one (21) day period following the
Company’s presentation of the offer of this Agreement to Employee, then the
offer of this Agreement shall expire by its own terms and be of no further force
or effect without any further action required on the part of the Company.


EMPLOYEE


Dated:    August 31, 2015                /s/ Christopher Stevens    
                        


Dated:    September 3, 2015            PENTAIR MANAGEMENT COMPANY


By /s/ Frederick S. Koury                    
Frederick S. Koury


Its     Senior Vice President, Human Resources    


Dated:    September 3, 2015            By /s/ Angela D.
Lageson                    
Angela D. Lageson


Its     Senior Vice President, General Counsel & Secretary
























--------------------------------------------------------------------------------






EXHIBIT A


Christopher Stevens - Repatriation
TAXATION
Income related to your assignment will remain tax equalized through August 15,
2015, the date your international assignment ends. However, you will continue to
be held to Pentair’s tax equalization policy until all tax matters related to
your assignment are closed. As of August 16, 2015, you will be personally
responsible for global tax liabilities (including home and/or host income,
state/local, and social taxes) on all of your employment income as well as any
outside personal income you may receive in both your home and host locations.
However, should any assignment allowances or employment income be paid by
Pentair on your behalf, after your separation date from the Company (i.e., host
location tax payments or other Pentair income related to your assignment), these
payments will be covered by the tax equalization policy. Please note that tax
equalization policy will only cover the Switzerland and Australia income and
taxes related to your assignment, and you will remain responsible for any
applicable U.S. hypothetical or actual tax (i.e., federal, state, local and
social security, etc.) withholdings accordingly. Equalization will not cover
taxes related or impose by another country in which you chose to relocate to
should these income items be taxable in that country.
During your assignment, foreign tax credit carryovers may have been generated by
foreign taxes paid by Pentair. As such, any benefit you receive as a credit
against foreign source income, as a result of these credit carryovers, belongs
to Pentair. In order for Pentair to capture the benefit from these credits, it
may be necessary for you to continue to use Pentair’s designated tax provider,
for a period of time, as determined by Pentair.


Pentair will cover the cost for the tax preparation services provided by its
designated tax provider who will be responsible for preparing both your U.S. and
Switzerland (and Australia as needed) location tax returns, as well as any tax
equalization calculations necessary.  It is expected that the services provided
will include the 2015, 2016, 2017 and 2018 tax years. Any Pentair settlements or
other payments made in the 2019 tax year or future years, which are related to
your Pentair assignment, will be evaluated by Pentair for the need for tax
assistance, and as to Pentair assignment employment-related income earned by you
personally, such assistance will not be denied as long as it falls under Pentair
tax equalization policy guidelines. Tax assistance may be provided in the format
of either Pentair’s designated tax provider or appropriate tax gross-ups,
without the need for tax provider assistance.


It is expected that both parties will fully abide by the tax data submission
deadlines without any delay set by the designated tax provider, to help ensure
timely tax return filings. To the extent that information is submitted late or
omitted, and penalties and/or interest are assessed by the taxing authorities,
the party who caused the late submission will be held personally responsible.
This includes any penalties or interest imposed under IRC §409A, if applicable.
In order to avoid these penalties and/or interest, we strongly urge you to
comply with the data submission deadlines.


Any tax equalization payments due to or from Pentair are expected to be settled
within 60 calendar days of completion and receipt of the calculation provided by
our designated tax provider. Separately, you also agree and instruct the
Company, at its discretion, to withhold any tax amounts due to the Company by
offsetting other benefits that may be due to you (e.g., separation payments,
bonus, etc.).


Please note that tax services do not include financial consulting or planning.
These are out of scope of Pentair’s tax services.
  
ASSIGNMENT ALLOWANCES AND BENEFITS
All of your assignment allowances paid through payroll and/or any
benefits-in-kind, as outlined (but not limited) to the items below, will cease
being paid or provided as of August 15, 2015:
•
G&S Allowance

•
Host Housing Payments to Landlord (except for lease cancellation fees, as
described below)

•
Host Housing Utilities Payments/Reimbursements

•
Home Leave Airfare

•
Host Company Car

•
Children Education Costs/Expenses

•
New Jersey Storage Costs (except for what is authorized in storage section
below)





--------------------------------------------------------------------------------




•
Any unused language training for you or your spouse

•
Any unused spouse assistance reimbursement allowance

•
CIGNA Int’l Health Coverage will terminate on your employment separation date
and you will be provide option for CIGNA Int’l COBRA.



RELOCATION
Pentair will assist with your repatriation back to Houston, Texas or another
U.S. location of your choice. However, only one U.S. location will be authorized
and confirmed for your relocation benefits back to the U.S. You must confirm to
the Manager of Global Mobility the U.S. location you elect for your U.S.
repatriation location no later than July 15, 2015. If applying for
reimbursements, receipts must be submitted through the Expatriate Expentia
system. No expenses for repatriation should be put on your corporate card or
submitted through Concur OR local business expenses systems. This includes the
arrangements of the relocation air tickets. Global Mobility will help you book
these tickets as described further below.
Transportation Costs
Pentair will pay the cost of you and your family’s upgradeable economy class
airfare between Switzerland and your U.S. home location via the most direct
route. In addition, reasonable ground transportation to/from airports will be
reimbursable. Excess baggage charges for personal effects are not covered
expenses since an air shipment provision is included for the shipment of your
personal household good effects. You can coordinate your relocation tickets
through the Manager of Global Mobility so that Carlson Wagonlit can bill the
relocation tickets for you and your family to the special expatriate card
number. Carlson Wagonlit Travel should copy the Manager of Global Mobility on
all flight itineraries for your repatriation airfare.


Temporary Living Expenses
You may have to vacate your host country residence before you leave the host
country. Pentair will reimburse the cost of temporary accommodations in
Switzerland for up to five (5) days as needed to allow for cleaning, etc., for
the turnover of your assignment property. Reimbursements include the cost of
accommodations, such as hotel/extended stay, and will include the cost of
reasonable meals, if kitchen facilities are not available. Separately, Pentair
will cover sixty (60) days temporary living in your U.S. home location
coordinated through your SIRVA consultant. Reimbursements include the cost of
accommodations, such as corporate apartment, hotel/extended stay, and will
include the cost of reasonable meals, only if kitchen facilities are not
available. Pentair’s providers will invoice you separately for any costs beyond
the sixty (60) days allowable, and you will be expected to settle those
temporary housing invoices timely with the vendor.
The temporary accommodations must be approved upfront and coordinated in advance
through your SIRVA consultant and the Manager of Global Mobility.
Furniture Rental (In lieu of temporary living)
In lieu of the sixty (60) days temporary noted above, Pentair will allow sixty
(60) days for a reasonable rental furniture package, as determined by the
Manager of Global Mobility. Your SIRVA consultant will help coordinate the
rental furniture rental through its designated furniture rental provider. The
furniture package will include the basics for a family of 4 and include items
for the Living Room and Dining Room Areas, Electronics (e.g., 32” LCD TV, DVD
player), Master Bedroom, 2 Children Rooms, Office (e.g. desk/chair only) and the
basic housewares (e.g. kitchen package, bathroom package, bed linens, vacuum,
iron/board, etc.). You will be provided further information on package
provisions if you elect this option from your SIRVA consultant. Pentair’s
provider will invoice you separately for any furniture rental costs beyond the
sixty (60) days allowable, and you will be expected to settle those invoices
timely with the vendor.


Car Rental
If needed, Pentair will reimburse the fees for a rental car for up to 30 days,
in the U.S. Gas receipts are your personal responsibility. Any car rental should
be put on your personal credit card, and receipts can be submitted through the
Expatriate Expentia System.
Host Company or Personal Cars
For your assignment company car, you will need to work with local Switzerland
Human Resources for the disposal/turnover of your company car by August 15,
2015, as per local policy for company car turnovers. Separately, should you have
purchased or leased a personal car in the Switzerland, you will be personally
responsible for turning over the leased car and/or the disposing of your
personal purchased car. No financial assistance will be provided for the
disposal of a personal car.




--------------------------------------------------------------------------------




Shipment of Household Goods
The company will cover the packing, transporting, insuring, delivering and
unpacking of your household goods and personal effects from Switzerland to your
U.S. home location. You will receive an air shipment of 1 LDN container for
yourself and 1 D container for the spouse/domestic partner, and 1 H container
for each accompanying dependent. In addition, you will receive a sea/surface
shipment of 1 40ft. high container, and 1 regular 40 ft. container (if needed).
Both shipments will be insured up to the same insurance values that was figured
for your most recent move from Schaffhausen to Zurich. These shipments must be
facilitated by Pentair’s designated international shipping vendor assigned to
you. You are expected to use good judgment in assuring that household goods and
personal belongings that are intended for shipment are legally allowed. You
should contact Pentair’s designated international shipping vendor to obtain a
list of items that will not qualify for company-paid shipping, or is restricted
for shipment into the destination location. Should your shipment be in excess of
the allowable weights, you will assume responsibility for the excess shipment
costs and will be billed separately by the designated shipping vendor.
Therefore, it is recommend that you discard, donate, or sell items to ensure you
are under your allowable shipment weights.
U.S. Storage (Goods from Switzerland)
Any storage needed upon arrival of your Switzerland sea shipment in the U.S.
will be covered for up to 60 days from the date the designated shipper puts your
sea shipment into storage. Additional storage time beyond the 60 days allowable
or other storage fees (e.g. insurance etc.) will be your personal responsibility
and the designated shipper will invoice you directly. Swiss storage is not
authorized.
Movement/Shipment And Storage of Goods (Switzerland Sea Shipment in U.S.
Storage)
Pentair will pay the cost of moving your personal effects out of the Pentair
vendor storage into the new home you secure in your new U.S. home location. The
movement of the goods will be limited to a city within the U.S. state authorized
for your U.S. home storage. No movements will be authorized to another U.S.
state cross-country. This shipment must be facilitated by your SIVRA counselor
through the designated shipping company. Insurance coverage will be applicable
to Pentair’s shipment policy coverage. All movements out of storage have to be
completed no later than the 60 days from the date that your Switzerland sea
shipment of goods were put into the U.S. storage facility. Any movements and
delivery fees after this 60 day storage time has expired, will also be your
personal responsibility. You are allowed to keep your household goods in the
storage facility, if you elect to do so. However, Pentair will not pay any
additional storage, insurance, or movements after the 60 day expiration. You
will be responsible for all related fees and the designated shipping vendor will
invoice you directly. Should you secure housing in your new location such that
your Switzerland shipment can be moved directly into your new U.S. home housing,
this will be considered final delivery with no future movements and no future
storage of the above mentioned goods to be authorized.
Storage (New Jersey)
With respect to the goods you currently have in Pentair’s vendor storage in New
Jersey, Pentair will continue to pay storage and insurance costs up to 60 days
from the date that your Switzerland sea shipment arrives to the U.S. port and
goes into the U.S. storage facility authorized.
Further, Pentair will pay the actual cost of moving your personal goods out of
Pentair's vendor storage in New Jersey to your new Cincinnati, OH address,
including delivering and unpacking of your household goods and personal effects
presently in storage in New Jersey provided the move takes place in 2015 and
does not exceed a maximum of $20,000.00. Additional storage or the movement of
the goods out of the storage facility beyond these terms will be your
responsibility.
Turnover of Pentair Company Housing/Lease Cancellation
The earliest Pentair can provide its first cancellation notice on the lease
terms is September 2017. Therefore Pentair will cover rental and utility fees as
per the lease terms. Since the rental lease terms are in the Company name,
Pentair will either try to cancel the lease terms early and find a new tenant
with same current lease terms as required, or provide housing to another Pentair
assignee to fulfill the remaining lease terms.
You must vacate Pentair’s Company rental property prior to August 15, 2015, and
complete the necessary walk through for Pentair and the landlord’s release. All
damages, wear and tear, painting, cleaning, etc. should be taken care of prior
to move out of the premises, and these costs are your sole financial
responsibility but for which you can use your departure assistance reimbursement
(outlined below) towards these potential expenses incurred in the turnover of
your Switzerland assignment property. However, should the landlord not allow
some of the cleaning, damage repair, painting, etc., at the time of move-out,
Pentair will obtain the cleaning, damage repair, and painting bids necessary to
secure payments from you upfront so that these charges can be settled when the
landlord authorizes Pentair to do so.




--------------------------------------------------------------------------------




Departure Assistance Reimbursement
Where necessary, Pentair may reimburse up to USD 2,500 or local equivalent at
the time of payment to cover any costs for required repairs and maintenance
related to normal wear and tear (i.e., painting, cleaning) to your leased
housing prior to departure. Reimbursement will be handled through Expentia and
proper documentation/receipts will be required. Any housing movement expenses
above this allowable reimbursement amount will be your responsibility to settle
to either the landlord or Pentair.
Host Departure Services & Return Of Pentair Housing Deposit
1-2 days departure services through our local contact will be provided to help
you satisfy your obligation to vacate the premises prior to August 15, 2015 and
accomplish any necessary cleaning, painting and damage repair required to
restore the condition of the property to the state it was in at the time you
began your tenancy in order to cause the full release of Pentair’s upfront
security deposit. Your departure assistance reimbursement benefit described
above can be used to assist you in causing any necessary cleaning, painting or
repair work to be done to ensure that the property is restored to the state it
was in at the time you began your tenancy. Finally, you assign any rights or
interest in the security deposit to Pentair, and should the security deposit be
remitted to you, you must return the security deposit to Pentair within 30 days
of your receipt of the funds.
Repatriation Allowance
Pentair will pay a relocation allowance of USD 5,000 NET.
This allowance is intended to offset any out-of-pocket expenses associated with
relocation, and not specifically covered in any other policy element for your
repatriation. Relocation expenses would include, but are not limited to,
purchase and installation of appliances and furnishing, hook-up charges,
automobile registration/license and driver’s license, additional temporary
living or car rental, and excess baggage or storage costs, etc.
You can request your relocation allowance through the Expatriate Expentia
system.
Immigration (Work & Residence Permit Cancellations)
As required, Pentair will notify the authorities of your termination date for
the cancellation of your work and residence permits. Pentair will authorize
Pro-Link Global to assist you and your family with your Switzerland
de-registrations through our designated immigration vendor. This will help
notify the authorities of your official Switzerland departure. This
de-registration is also important since it notifies the tax authorities of your
departure, which helps to close off your Switzerland tax matters. Should you or
your family wish to re-enter Switzerland for personal reasons, e.g.,
visit/vacation etc., you will need to seek proper legal entry through a visitor
visa.
Relocation Administration/Expense Management
Your SIRVA counselor, along with the Manager, Global Mobility will help initiate
and facilitate your repatriation/relocation to your U.S. home location. Any
authorized repatriation relocation expenses should be coordinated through your
SIRVA contact and any reimbursements will be handled through the
Polaris/Expentia system.
Repatriation Benefits Deadline
You must fully utilize all repatriation benefits, and also make any appropriate
expense submissions no later than December 31, 2015 or forfeit unused benefits.
The sole exception is related to the above taxation section which indicates the
need to cover multiple tax years for tax preparation and related tax
equalization settlements.














--------------------------------------------------------------------------------




Exhibit B


POST-EMPLOYMENT RELEASE OF CLAIMS


WHEREAS, Employee’s employment with Pentair Management Company (the “Company”)
ended on October 15, 2015, and Employee now wishes to sign and deliver this
two-page Post-Employment Release of Claims (“Release”) as a condition of
receiving those certain benefits set forth in the parties’ _________ 2015
Confidential Separation Agreement to which this Release was attached as Exhibit
B.


WHEREAS, “the Assignment Letters” means, collectively: the October 8, 2012 Tyco
Valves & Controls Inc. Letter of Assignment; the December 18, 2013 Pentair, Inc.
Offer Letter; and the October 6, 2014 Assignment Memo Addendum.


WHEREFORE, Christopher Stevens (“Former Employee”), on behalf of himself, his
agents, representatives, attorneys, assignees, heirs, executors, and
administrators, hereby covenants not to sue and releases and forever discharges
the Company and its past and present employees, agents, insurers, officials,
officers, directors, divisions, parents (including Pentair plc), subsidiaries
and successors, and all affiliated entities and persons, and all of their
respective past and present employees, agents, insurers, officials, officers,
and directors from any and all claims and causes of action of any type arising,
or which may have arisen, out of or in connection with his employment or the
separation of his employment, including but not limited to claims, demands or
actions arising under the National Labor Relations Act, Title VII of the Civil
Rights Act of 1964, the Employee Retirement Income Security Act of 1974, the Age
Discrimination in Employment Act of 1967 as amended by the Older Workers Benefit
Protection Act, the Equal Pay Act, 42 U.S.C. § 1981, the Sarbanes-Oxley Act, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, the Fair Credit
Reporting Act, the Vocational Rehabilitation Act, the Family and Medical Leave
Act, the Worker Adjustment and Retraining Notification Act, the Fair Labor
Standards Act, the Lily Ledbetter Fair Pay Act of 2009, the Americans With
Disabilities Act, the Rehabilitation Act of 1973, the Genetic Information
Nondiscrimination Act, the Immigration Reform and Control Act of 1986, the Civil
Rights Act of 1991, the Occupational Safety and Health Act, the Consumer Credit
Protection Act, the American Recovery and Reinvestment Act of 2009, the Asbestos
Hazard Emergency Response Act, Employee Polygraph Protection Act, the Uniformed
Services Employment and Reemployment Rights Act, and any applicable regulations,
the Minnesota Human Rights Act, the Minnesota Equal Pay for Equal Work Law, the
Minnesota Fair Labor Standards Act, the Minnesota Labor Relations Act, the
Minnesota Occupational Safety and Health Act, the Minnesota Criminal Background
Check Act, the Minnesota Lawful Consumable Products Law, the Minnesota Smokers’
Rights Law, the Minnesota Parental Leave Act, the Minnesota Adoptive Parent
Leave Law, the Minnesota Whistleblower Act, the Minnesota Drug and Alcohol
Testing in the Workplace Act, the Minnesota Consumer Reports Law, the Minnesota
Victim of Violent Crime Leave Law, the Minnesota Domestic Abuse Leave Law, the
Minnesota Bone Marrow Donation Leave Law, the Minnesota Military and Service
Leave Law, the Minnesota Minimum Wage Law, the Minnesota Drug and Alcohol
Testing in the Workplace Act, Minn. Stat. 176.82, Minnesota Statutes Chapter
181, the Minnesota Constitution, Minnesota common law, and all other applicable
state, county and local ordinances, statutes and regulations, and all labor laws
of Switzerland. Former Employee further understands that this discharge of
claims extends to, but is not limited to, all claims which he may have as of the
date of this Release based upon statutory or common law claims for defamation,
libel, slander, assault, battery, negligent or intentional infliction of
emotional distress, negligent hiring or retention, breach of contract
(including, but not limited to, any past, present or future claims arising under
the Assignment Letters or under any other contracts aside from any future claims
arising under the Confidential Separation Agreement to which this Release is
attached as Exhibit B), retaliation, whistleblowing, promissory estoppel, fraud,
wrongful discharge, or any other theory, whether legal or equitable, and any and
all claims for wages, salary, bonuses, commissions, damages, attorney’s fees or
costs. Former Employee acknowledges that this Release includes all claims that
he is legally permitted to release, but does not apply to any vested rights
under the Company’s retirement plans. Further, nothing in this Release precludes
him from filing an administrative charge of discrimination, though he cannot
recover any damages if he does file such a charge or if he has filed such a
charge.


Rescission. Former Employee understands he may not sign this Release prior to
the Separation Date as defined in the Confidential Separation Agreement to which
this Release was attached as Exhibit B. Former Employee further understands that
he may nullify and rescind this Release at any time within fifteen (15) days
from the date of signature below by indicating his desire to do so in writing
and delivering that writing to Pentair, c/o Frederick S. Koury, Senior Vice
President of Human Resources, Pentair plc, 5500 Wayzata Boulevard, Suite 600,
Golden Valley, MN 55416, by hand or by certified mail. Former Employee further
understands that if he rescinds this Release on a timely basis, then the Company
will have no obligation to pay him those particular monies and benefits under
the Confidential Separation Agreement to which this Release was attached as
Exhibit B which were expressly conditioned upon Former Employee signing and not
rescinding this Release after the Separation Date. Former Employee warrants that
(a) no promise or inducement has been offered for this Release except as
provided in the Confidential Separation Agreement; (b) this Release is executed
without reliance upon any statement or representation of the Company or its
representatives concerning the nature and extent of any claims or liability
therefor, if any; (c) Former Employee is legally competent to execute this
Release and accepts full responsibility therefor; (d) the Company has




--------------------------------------------------------------------------------




advised Former Employee to consult with an attorney; (e) the Company has allowed
Former Employee at least twenty-one (21) days within which to consider this
Release; and (f) Former Employee fully understands this Release and has had a
sufficient opportunity to be advised by counsel of the consequences of signing
this Release.


FORMER EMPLOYEE




Dated: ________________            _________________________________________






